Colt, J.
The declaration in this case is in tort for the conversion of the plaintiff’s goods; it is for an injury to the possession, not for a wrongful act affecting only a reversionary interest in property, the possession of which was then in another. It was necessary for the plaintiffs, therefore, to show possession, or the right to immediate possession in themselves.
The uncontradicted evidence was that the goods alleged to have been converted were consigned by the plaintiffs to one Harvey to be paid for only as they were sold by him. This gave the legal possession of the property to the consignee. Fair-bank v. Phelps, 22 Pick. 535.
The ruling of the court, that the plaintiffs could not maintain their action, was clearly based upon the pleadings, and is fully supported by the decision in Winship v. Neale, 10 Gray, 382. See also Ring v. Neale, 114 Mass. 111.

Exceptions overruled.